J. S55034/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

N.L.M.,                                   :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                        Appellant         :
                                          :
                   v.                     :          No. 116 EDA 2018
                                          :
F.C.D.                                    :


             Appeal from the Order Entered November 22, 2017,
               in the Court of Common Pleas of Bucks County
                 Civil Division at No. A06-2017-62133-A-35


BEFORE: OLSON, J., STABILE, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                FILED JANUARY 11, 2019

      N.L.M. appeals from the November 22, 2017 final protection from abuse

(“PFA”) order entered in the Court of Common Pleas of Bucks County against

F.C.D. pursuant to the Protection from Abuse Act, 23 Pa.C.S.A. §§ 6101-6122.

We reverse and remand.

      The record reflects that on November 14, 2017, N.L.M. filed a petition

for final PFA order against F.C.D., her former intimate partner. In her petition,

N.L.M. alleged, among other things, that F.C.D. had physically abused her;

had violated a no-contact order by “incessantly” texting and telephoning her;

had destroyed her personal belongings; and had stated that he wanted to hurt

her. (Petition for PFA order, 11/14/17 at ¶¶ 11-12.)

      On November 22, 2017, the trial court held a hearing wherein N.L.M.

and F.C.D. entered into a final PFA order by “agreement without admission.”
J. S55034/18

(Notes of testimony, 11/22/17 at 2.) The parties presented the trial court

with the Bucks County final PFA form order, the first page of which, pursuant

to Pa.R.Civ.P. 1905(e), is required to be “exactly” as set forth in

Rule 1905(e).1 See Pa.R.Civ.P. 1905(e). The parties agreed, among other

things, that the following provision contained on the first page of the final PFA

form order would apply:

            [F.C.D.] shall not abuse, harass, stalk or threaten
            [N.L.M] in any place where [she] might be found.

See notes of testimony, 11/22/17 at 2; see also Pa.R.Civ.P. 1905(e); final

PFA order, 11/22/17 at 1.

      The trial court then crossed out the word “harass” from that provision

because “[i]t is not under one of the rules as a basis for getting a PFA.” (Notes

of testimony, 11/2/17 at 3.) N.L.M.’s counsel objected and oral argument

ensued. The trial court rejected the position advanced by counsel for N.L.M.

and entered the final PFA order with the word “harass” crossed out of the

provision set forth above, as well as a similar provision contained on page 2.2




1We note that Rule 1905(e) requires that the remainder of the final PFA order
be “substantially” in the form set forth in that rule.

2 Without the trial court’s deletion of the word “harass,” the page-2 provision
states that “[F.C.D.] shall not abuse, stalk, harass, threaten or attempt to use
physical force that would be expected to cause bodily injury to [N.L.M.] or any
other protected person in any place where they might be found”, which is the
verbatim language set forth in Pa.R.Civ.P. 1905(e). (Final PFA order at 2, ¶ 1;
see also Pa.R.Civ.P. 1905(e).)


                                      -2-
J. S55034/18

      On December 20, 2017, N.L.M. filed a notice of appeal.                   On

December 28, 2017, the trial court ordered N.L.M. to file a concise statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).         N.L.M.

timely complied.   Thereafter, the trial court filed a Rule 1925(a) opinion,

followed by a supplemental opinion.

      Because N.L.M. prevailed in the trial court, this court ordered her to

show cause as to why she has standing to appeal. (Rule to show cause order,

11/22/17.)     N.L.M. complied.       Thereafter, this court discharged the

show-cause order and referred the appealability issue to this merits panel.

Prior to addressing N.L.M.’s issues on the merits, then, we must first address

the standing issue, as it concerns the appealability of the final PFA order.

      A prevailing party is not aggrieved and, therefore, lacks standing to

appeal an order that has been entered in his or her favor. See Pa.R.A.P. 501

(any aggrieved party may appeal); see also In re J.G., 984 A.2d 541, 546

(Pa.Super. 2009) (party is aggrieved and, therefore, has standing to appeal

under aggrieved party rule when the party has been adversely affected by the

decision from which the appeal is taken; a prevailing party is not aggrieved

and, therefore, does not have standing to appeal an order that has been

entered in his or her favor; a prevailing party’s disagreement with the legal

reasoning or basis for a decision does not amount to a cognizable

aggrievement necessary to establish standing necessary for appeal).




                                      -3-
J. S55034/18

        Despite prevailing below, N.L.M. contends that she is an aggrieved party

because the trial court denied her the full relief that she requested when it

deleted the word “harass” from the final PFA order which effectively permits

F.C.D. to continue to harass her. In support, N.L.M. relies upon Interest of

K.C., 156 A.3d 1179, 1182 (Pa.Super. 2017), wherein this court found that a

prevailing party below had standing to appeal the order because it

demonstrated that it was an aggrieved party as a result of the trial court’s

denial of the full relief it had requested. Because the trial court denied N.L.M.

the full relief that she requested – as well as the full relief that the parties

agreed to – she is an aggrieved party and has standing to appeal.

        The sum and substance of the remainder of N.L.M.’s claims3 is that the

trial court abused its discretion when it deleted the word “harass” from the

final PFA order. We agree.


3   N.L.M. frames her issues as follows:

              A.    Whether [N.L.M.] as an aggrieved party has
                    standing to appeal when the trial court deletes
                    a crucial protective provision from a final
                    protection from abuse order ostensibly entered
                    in [N.L.M.’s] favor[?]

              B.    Whether the definition of abuse in the Protection
                    from Abuse Act includes acts of harassment
                    when the acts are knowingly engaged in as a
                    course of conduct under circumstances that
                    place [N.L.M.] in reasonable fear of bodily
                    injury[?]

              C.    If, arguendo, the trial court was correct in
                    holding that victims of fear-inducing acts of


                                       -4-
J. S55034/18

      In the context of a PFA order, we review the trial court’s legal

conclusions for an error of law or abuse of discretion. Boykai v. Young, 83
A.3d 1043, 1045 (Pa.Super. 2014) (citation omitted).

            An abuse of discretion is not merely an error of
            judgment, but if in reaching a conclusion the law is
            overridden or misapplied, discretion is abused. Nor
            does our determination in this regard turn on whether
            this Court might have reached a different conclusion,
            but depends instead on whether there was such lack
            of support for the trial court’s action as to render it
            clearly erroneous.

Fanning v. Davne, 795 A.2d 388, 393 (Pa.Super. 2002) (citation omitted).

      Pennsylvania Rule of Civil Procedure 1905(e) sets forth the final PFA

form order and provides that a final PFA order “shall be substantially in [that]

form,” and requires that “the first page must be exactly as set forth in this

rule[.]”   Pa.R.Civ.P. 1905(e) (emphasis added).        Our supreme court has

explained the need for standardized forms is to provide uniformity for state



                  harassment have insufficient grounds to obtain
                  a PFA order, whether the deletion of the
                  “no harass” protection from [N.L.M.’s] order
                  was still error, when [N.L.M.] was also a victim
                  of physical abuse that gave sufficient grounds
                  to obtain a PFA order[?]

            D.    Whether the trial court’s revised rationale for its
                  ruling at the hearing, as currently stated in its
                  supplemental opinion, contains new errors of
                  law and abuses of discretion, in that the
                  definition section of the PFA Act does include
                  acts of “harassment,” and the prohibition of
                  harrassment [sic] in a PFA order is not optional?

N.L.M.’s brief at 4 (emphasis in original; full capitalization omitted).


                                      -5-
J. S55034/18

and national enforcement of PFA orders. See 1997 Explanatory Comment to

Rule 1905(e).

      Here, the trial court crossed out the word “harass” from the following

required provision contained on the first page of the final PFA form order which

the parties agreed would apply:

            Defendant shall not abuse, harass, stalk or threaten
            any of the above persons in any place where they
            might be found.

Pa.R.Civ.P. 1905(e); see also final PFA order, 11/22/17 at 1.

      In so doing, the trial court abused its discretion by overriding the law

because Rule 1905(e) requires that the provision be “exactly as set forth” in

the rule. In light of our conclusion, we need not address N.L.M.’s remaining

issues.

      Order reversed. Case remanded. Jurisdiction relinquished.



      Stabile, J. joins this Memorandum.

      Olson, J. concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 9/29/17




                                         -6-